Citation Nr: 0920792	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  99-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right foot pes planus with post-operative 
osteotomy residuals prior to November 1, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for left foot pes planus with post-operative 
osteotomy residuals prior to November 1, 2007.

3.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus, currently evaluated as 30 
percent disabling subsequent to November 1, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1980 to 
January 1984 and from July 1984 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the Veteran's claim for an 
increased rating for bilateral pes planus, then rated as 10 
percent disabling.

In a November 2003 decision, the Board granted separate 10 
percent ratings for pes planus with residuals of osteotomies 
for each foot.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Board's November 2003 decision was vacated by the Court 
in a December 2006 Order and remanded the mater to the Board 
for readjudication consistent with the Order.

The Board remanded the matters for further adjudication and 
development in Board decisions dated in October 2007 and 
August 2008.

In its October 2007, remand, the Board construed the Court's 
decision as raising the issue of entitlement to service 
connection for right and left ankle disabilities.  The Board 
remanded the appeal in part for adjudication of the Veteran's 
entitlement to service connection for ankle disabilities.

Because of the retirement of the Veteran's Law Judge who 
signed the previous decision and remands, this matter was 
assigned to the undersigned.

In a rating decision dated April 8, 2008, VA's Appeals 
Management Center (AMC) provided a combined 30 percent rating 
for pes planus of both feet, effective November 1, 2007; and 
denied the claim for service connection for bilateral ankle 
disorders

Later that month the Veteran submitted a statement in which 
he wrote that, "I continue to disagree with the decision 
made by the Board of Veterans Appeals dated April 8, 2008.  
Both feet are getting worse and should be evaluated as a 
higher evaluation."  

In its August 2008 remand, the Board noted that it was 
unclear whether the Veteran intended to disagree with the 
denial of service connection for bilateral ankle 
disabilities, and instructed the agency of original 
jurisdiction to seek clarification from the Veteran as to 
whether he intended to disagree with the denial of service 
connection for ankle disabilities.  

In September 2008, the AMC sent the Veteran a letter asking 
him for such clarification.  There is no indication in the 
record that he responded.  His representative submitted 
subsequent argument only as to the pes planus issue.

There are six elements for a valid notice of disagreement 
(NOD): it must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; (5) be filed by the claimant or the claimant's 
authorized representative; and (6) express a desire for Board 
review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2008).  

The April 2008 statement did not express disagreement with 
the denial of service connection for ankle disabilities, and 
despite invitations to do so, the Veteran has not indicated 
that he intended the April 2008 communication to constitute a 
NOD with the denial of service connection for ankle 
disabilities.  Absent a notice of disagreement, this issue is 
not before the Board.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  Prior to November 1, 2007, the Veteran's right and left 
foot pes planus was manifested by pain on palpation and use 
as well as callosities and marked deformity approximating 
severe disability; pronounced disability has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
bilateral pes planus have been met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, DC 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23, 353 (Apr. 30, 2008).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The RO provided VCAA notice in a September 2008 letter and in 
earlier letters.  These letters notified the Veteran of what 
evidence was required to substantiate his increased rating 
claims.  

This letter informed him of what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  Finally, the letters notified 
the Veteran that he could submit any evidence that his 
service connected disabilities increased in severity.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The September 2008 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  This letter stated 
that such evidence should describe a worsening of the 
Veteran's impairments, or the impact his condition has on his 
employment or daily life.  Finally, this letter provided the 
disability rating code under which his bilateral pes planus 
condition had been rated.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  The September 2008 was provided after 
the initial adjudication.  The timing deficiency was cured by 
readjudication of the claim in a supplemental statement of 
the case issued in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim. The Veteran's service treatment records and VA 
treatment records have been obtained. He has been afforded 
multiple VA examinations and sufficient medical opinions have 
been obtained.

Following issuance of the March 2009 supplemental statement 
of the case, the Veteran indicated that he had additional 
unspecified evidence to submit and wanted the AMC to wait the 
30 day period before returning the case to the Board. 

As the 30 day period to submit additional evidence of has 
expired, and no additional evidence has been submitted, or 
reported, the Board may proceed with consideration of the 
Veteran's claim.


Increased Rating Claims

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

A 50 percent rating (30 percent if unilateral) is warranted 
for acquired flat foot when the disability is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and not improved by 
orthopedic shoes or appliances.  A 30 percent rating (20 
percent if unilateral) is warranted if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating is warranted if the 
disorder is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  The disorder is noncompensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a, DC 5276.

A moderate foot injury warrants a 20 percent evaluation while 
a severe foot injury warrants a 30 percent evaluation.  
Actual loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5284.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   


Factual Background

Service connection for the Veteran's bilateral foot condition 
was established in a June 1984 rating decision.  A 10 percent 
disability rating was granted for post-operative residuals of 
a right foot osteotomy, and a noncompensable disability 
rating was established for post-operative residuals of a left 
foot osteotomy.  This condition was rated by analogy under DC 
5283-5282.

A January 1998 VA podiatry examination reflected the 
Veteran's history of left foot surgery in 1981 and right foot 
surgery in 1982, which were intended to correct foot damage 
he incurred due to wearing heavy military boots while in 
service.  The examiner noted that the Veteran walked with a 
normal gait and had normal squatting, but that toe and heel 
walk were difficult.  Full foot range of motion was noted.  
An accompanying bilateral foot X-ray revealed a healed left 
fifth metatarsal fracture and a "likely posttraumatic" 
right fifth metatarsal deformity.

A second VA podiatry examination was conducted in December 
1999, and reflected the Veteran's complaints of pain in the 
bottom on his left foot and on the top of both feet.  
Physical examination revealed normal bilateral dorsalis pedis 
and posterior tibial pulses. Slight pain on palpation with 
swelling of the bursa and adductovarus rotation of both fifth 
digits were noted.  A small fibroma in the medial band of the 
plantar fascia, which was painful on palpation, was noted.  
His "normal" stance revealed a low arch morphology greater 
on the left.  No other structural deformities were noted.  
Diagnoses of mild bilateral pes planus, left foot fibroma, 
and bilateral metatarsocuneiform exostosis were made.  The 
examiner opined that the left foot fibroma was most likely 
not service-connected.

A painful left "pinky toe" secondary to calluses from an 
externally rotated toe were noted in a February 2000 VA 
podiatry treatment note.  Pain on palpation of a left foot 
plantar medial aspect fibroma, fifth digit dorsal 
hyperkeratotic lesions, and a bilateral externally rotated 
fifth digit were noted on physical examination.  Palpable 
pedal pulses and intact epicritic sensation were also noted.

A third VA podiatry examination was conducted in October 2001 
and reflected the Veteran's reports of a painful left fifth 
toe and that his right foot was "collapsing."  He reported 
that over the past few months, he has experienced a sharp 
right foot pain that lasts for four to five minutes upon 
weight bearing.  A large, prominent, metatarsocuneiform was 
noted bilaterally on physical examination.  Gait examination 
revealed cavus split bilaterally with a plantarflexed first 
ray and an adductovarus deformity of the fifth toe.  Dorsalis 
pedis and posterior tibial pulses were present.  

An accompanying X-ray revealed right foot surgical resection 
of the distal aspects of the proximal phalanx of the fifth 
toe, spurring changes of the navicular in the dorsal aspect, 
prominence of the navicular and "some" sclerotic changes of 
the metatarsocuneiform joint without full fusion.  Following 
this examination, diagnoses of "questionable" right foot 
neuritis of the intermediate dorsocutaneous nerve, 
metarsocuneiform exosdosis with changes consistent with 
arthritis, and bilateral post-surgical changes of the fifth 
digit were made.

A January 2002 VA podiatry surgical note indicates that the 
Veteran underwent an exostectomy at the dorsal aspect of the 
base of the first metatarsal left foot and arthroplasty at 
the proximal interphalangeal joint of fifth digit of the left 
foot.  In an April 2002 rating decision the Veteran was 
granted temporary total disability through May, due to his 
convalescence from this surgery.

A fourth VA podiatry examination was conducted in February 
2003 and reflected the Veteran's complaints of bilateral foot 
pain when walking or after prolonged standing.  He reported 
that he was unable to run due to the pain and that he wore 
"thick heel" shoes to treat the condition.  Flat feet were 
confirmed on physical examination.  Right fifth toe pain was 
noted on supination.  Tenderness on the bottom of the plantar 
surface and the fifth metatarsal area and "some edema" were 
noted, but instability and weakness were negative.  Diagnoses 
of bilateral flat feet and bilateral plantar fasciitis were 
made.

A left foot excisional biopsy of the left plantar fibroma, 
and a fifth digit bunionectomy, among other procedures, were 
conducted in May 2006.  An August 2006 rating decision 
awarded a temporary total disability rating from the date of 
this surgery through August 1, 2006 due to convalescence.  
This temporary total disability rating was extended until 
November 1, 2006 in an October 2006 rating decision.

Complaints of left foot pain were noted in an October 2006 VA 
podiatry treatment note.  Physical examination revealed pain 
on palpation of the plantar fibroma excision surgical scar 
and on palpation of the left second metatarsal phalangeal 
joint and second intermetatarsal space dorsal aspect.  
Diagnoses of left foot recurrent plantar fibromatosis, left 
second and third capsulitis, and left fifth toe post-
operative neuralgia.  

A fifth VA podiatry examination was conducted in March 2007.  
The Veteran reported continued left foot pain near the fifth 
toe and along both the medial and lateral plantar arch.  He 
reported using an orthotic insert and cane in an attempt to 
treat this painful condition.  

Physical examination revealed left foot swelling, tenderness, 
mild gait instability, painful motion with no objective 
evidence of weakness.  Right foot physical examination 
revealed tenderness and painful motion without evidence of 
swelling, instability or weakness.  The Veteran was noted to 
limp and that his gait was noted to be antalgic.  Callosities 
were noted on both feet.  A flatfoot examination was not 
conducted.  A diagnosis of left foot surgery residuals with a 
recurrence of plantar fibroma was made, and the Veteran was 
cleared to return to work.

A sixth VA podiatry examination was conducted in November 
2007 and reflected the Veteran's reports of right foot 
plantar pain.  Left foot pain at the fourth toe that had been 
improved with recent surgery, fifth toe in the plantar head 
and under the metatarsal head were reported.  He reported 
wearing two pairs of socks and using an orthotic insert in an 
effort to alleviate pressure on his feet.  Standing for up to 
one hour and walking one-quarter of a mile due to foot pain 
was reported.

The examiner found moderate instability in gait and in 
standing, swelling, tenderness, and weakness.  Mild pronation 
with inward bowing Achilles alignment without pain or spasms 
on manipulation and one degree left heel valgus were also 
noted.  Right foot dorsiflexion was "not available" due to 
pain in the arch.  Mild instability in the plantar arch, 
swelling, tenderness, and weakness were also noted.  Right 
foot Achilles alignment was "normal" and there was no 
pronation.  The Veteran's gait was noted to be antalgic with 
slow steps and a limp.

Following this examination and a review of the Veteran's 
claims folder, the examiner opined that "there [was] no 
evidence of a flat [foot]" clinically or on "non-weight 
bearing films."  There was inward left Achilles tendon 
bowing that was corrected with manipulation and with 
orthotics but no right Achilles tendon bowing.  Bilateral 
high arch foot in supination was noted, with "very painful" 
plantar medial arches.  The examiner noted that it was 
"normal" that the Veteran's left foot pronates more in 
gait, that the pronation of both feet were within the 
"normal" range and that there was a left foot "marked 
deformity" in supination was evidenced by the plantar 
calluses.  

An accompanying November 2007 VA left foot X-ray revealed 
"no significant interval change" since his previous October 
2006 study, postsurgical changes of the first tarsometatarsal 
joint without evidence of hardware loosening, an osteotomy 
head of the proximal phalanx fifth toe and a healed osteotomy 
versus a healed fracture and neck of the fifth metatarsal.  A 
right foot X-ray revealed a healed osteotomy versus a healed 
fracture neck of the fifth metatarsal and an osteotomy head 
of the proximal phalanx fifth toe.

A left foot plantar fasciectomy with tailor's bunionectomy 
and syndactyly of the left fourth and fifth digits was 
performed in February 2008.

A June 2008 VA podiatry treatment record reflected the 
Veteran's reports of tenderness, and that he was no longer 
experiencing pain, following recent left foot surgery.  He 
reported continued right foot pain.  Physical examination 
revealed multiple nodular masses on the right plantar foot, 
and his left foot plantar aspect was noted to be "fully 
healed" following surgery.  Diagnoses of right foot bunion, 
painful dorsal midfoot exostosis and multiple painful planar 
fibromatosis were made.

A seventh VA foot examination was conducted in January 2009 
and reflected the Veteran's reports of right foot pain and 
that he had scheduled surgery to treat the condition.  This 
pain was described aching and sharp and located on the 
plantar, side and dorsal aspect of the foot.  Occasional left 
foot pain was also reported.  Bilateral foot symptoms 
included pain, swelling, stiffness, fatigability, weakness 
and lack of endurance.  

He reported being able to stand for 15 to 30 minutes, that he 
was able to walk for approximately one-quarter mile, and that 
he used an orthotic insert to treat the condition.  Bilateral 
foot Achilles alignment was noted to be inward bowing without 
pronation.  A supinated foot and a mildly antalgic gait were 
noted.  Following this examination and a review of the 
Veteran's claims folder, the examiner opined that there was 
"no evidence of pes planus," that he has a "normal to high 
arch foot," and that the Veteran's arch pain was 
attributable to plantar fibromas.  A marked deformity of 
supination was noted.

Left and Right Foot Pes Planus Increased Disability Rating 
prior to November 1, 2007

The competent medical evidence of record establishes that the 
Veteran's right foot pes planus, osteotomies and fibromas 
were manifested by pain on palpation and use, as well as 
callosities, prior to November 1, 2007.  A VA examiner 
commented that the callosities provided evidence of marked 
deformity.  The disability has required repeated surgery.  In 
the Board's opinion these symptoms approximate a severe 
disability for the appeal period prior to DC 5276.

Since the Veteran's disability rated on the basis of pes 
planus, has approximated the criteria for severe disability 
throughout the appeal period, a 30 percent rating is 
warranted throughout that period.

An increased rating based on pronounced pes planus is not 
warranted as the competent medical evidence is negative for 
marked pronation, marked inward displacement, or severe 
spasms on manipulation of the Achilles tendon.  No 
abnormality was noted on manipulation of the Achilles recent 
examination.  DC 5276.

The use of orthotic inserts was reported, and the November 
2007 examiner noted that his Achilles alignment was 
correctable with custom orthopedic shoes.   The January 2009 
examiner found no pronation.  As this left foot pronation is 
not noted to be marked and the inward bowing Achilles 
alignment is neither marked nor is subject to severe spasms 
on manipulation, a pronounced pes planus disability 
evaluation is not warranted.  DC 5276.



Other Diagnostic Codes

While the most recent VA examiner opined that the Veteran did 
not have pes planus, he did opine that the Veteran had 
fibromas in the plantar arches, in the same anatomical area 
as pes planus, and noted symptomatology essentially the same 
as that described in the criteria for rating pes planus.  As 
such, the Veteran's disability is most appropriately rated on 
the basis of that disability.  

The Veteran's disability is not the result of an injury, 
hence rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
for foot injuries is not appropriate.  The Veteran has never 
been shown to have pes cavus; therefore, rating under 
Diagnostic Code 5278, is not warranted.  Malunion of the 
tarsal or metatarsal bones has not been shown on examination 
and the most recent examiner specifically commented that 
there was no such deformity.  A higher rating would not be 
warranted under Diagnostic Code Other diagnostic codes 
pertaining to the foot because they do not provide for 
evaluations in excess of 10 percent for each foot.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Prior to November 1, 2007, the Veteran's bilateral foot 
disability manifested with pain on palpation, callosities, 
and left foot swelling without a marked deformity.  This 
bilateral foot condition manifested as severe pain, severe 
tenderness, recurrent painful fibromas and a left foot 
supination marked deformity subsequent to November 1, 2007.  
Moderate bilateral ankle limitation of motion was present 
throughout the course of the appeal.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 30 percent rating for bilateral pes planus 
with post-operative osteotomy residuals is granted for the 
entire appeal period.

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.

___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


